Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Amendments  
The amendment filed on 11/09/2021 has been entered. 1 – 2, 9, 15 – 27, 30, 39, and 41 – 42 are under examination. The amendment finds support in at least [0079, 0081] 
The amendment to claim 26 – 27 and 30 has overcome the previous 112(b). The rejection is withdrawn. 

Claim Interpretation
 “Minimum compression activated synthesis temperature” is defined as the provided definition in [0076] of the specification.
“near net shape” is defined as the near net shape to the final product, as defined in [0080] of the specification. 
“Porosity” is interpreted as total porosity/the reciprocal of theoretical density. To clarify, 99% theoretical density would be 1% porosity in the context of the instant invention. This interpretation is based on how the porosity of an example was calculated in the instant invention [00155].
The “auto-activation temperature” of claims 1 and 41 are defined as the temperature at which the SHS would begin without exerting a compressive stress, as clarified by applicant on page 7, paragraph 3 of the remarks submitted on 04/23/2021

Claim Objection
Claim 30 is objected to because of the following informalities:  Claim 30 reads “the second reactant consists is TiO2” and appears to mean “the second reactant is TiO2”.  Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 9, 15 – 27, 30, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for metallic elements defined as Ag, Al, Mg, Ni, and Ti and combination thereof. However, the specification does not reasonably provide enablement for as Li, Be, Na, K, Ca, Sc, V, Cr, Mn, WO 2017/190243 PCT/CA2017/050540-19-Co, Cu, Zn, Ga, Rb, Sr, Y, Zr, Nb, Mo, Ru, Rh, Pd, Cd, In, Sn, Cs, Ba, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, TI, Pb, Bi, Po, Fr, Ra, any of the lanthanides or Ac, Th, Pa, and U. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Breadth of Claims: Claim 1 broadly recites using a first and second particulate that comprises Li, Be, Na, Mg, AI, K, Ca, Sc, Ti, V, Cr, Mn, WO 2017/190243 PCT/CA2017/050540-19-Fe, Co, Ni, Cu, Zn, Ga, Rb, Sr, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Cs, Ba, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, TI, Pb, Bi, Po, Fr, Ra, any of the lanthanides or Ac, Th, and U or non-metallic element (excluding noble-gases). This includes a list of a wide variety of elements of the periodic table including combination of two or more elements, alloys, and ceramics. Furthermore, the desired reaction must be pre-heated to a temperature range above a minimum compression synthesis temperature, which is based on the amount of subsequent compressive stress that is applied, which is not limited in claim 1 [0076]. Additionally, both the activation temperature and minimum compression activated synthesis temperature are dependent upon the specific reactants used as well as their specific composition relative to each other [00127]. 
Nature of the Invention: The specification discloses producing metallic compounds and metallic matrix composites by a self-propagating, high-temperature synthesis reaction (SHS reactions) via pre-heating and exerting compressive forces to initiate the reaction. The specification specifically discloses several examples in which metallic elements such as Ag, Al, Mg, Ni, and Ti and combination thereof [00101, 00114, 00118, 00143] are used. 
The State of the Prior Art: SHS reactions are well-known in the prior art. However, the conditions of SHS reactions and their subsequent products are highly dependent upon the initial reactants. That is, whether a SHS reaction will occur between two different reactants upon heating is highly dependent upon the initial reactants themselves. Furthermore, the activation conditions of the reactions that did result in an SHS reaction, would be specific to the reactants being used, the compositions of the reactants themselves and their relative amounts to each other, as well as the size of the powder being used. 
Level of One of Ordinary Skill: One of ordinary skilled in the art would understand particular SHS reactions and how they are performed. However, one of ordinary skill in the art would not necessarily understand whether an SHS reaction could be performed between any two reactants of the claimed combinations given the breadth of the possible combinations of elements. Furthermore, one skilled in the art would not necessarily know what the parameters of the reaction and would be required to determine the preheating temperature range between “an auto-activation temperature” and “a minimum compression activated synthesis temperature” and furthermore, how much compressive stress would be necessary for each reaction, in order to perform the claimed invention. 
Level of Predictability in the Art: The level of predictability in the art is high for heating previously known self-propagating reactions. However, level of predictability to make/use any particular SHS reactions is very low because the conditions necessary to perform the said reaction would be highly specific to the individual reactants being used. As a result, the provided embodiment conditions could not be extrapolated to any combination of reactants within the scope of the claimed invention. Furthermore, it would not be readily clear how changes to the reactants, the size of the powders being used, and the ratios of the reactants to each other would affect the process conditions necessary to perform the reactions. Therefore, how to determine the conditions necessary to make and use the full scope of claimed invention would be left to the ordinarily skill artisan. 
Amount of Direction Provided by the Inventors: The inventors describe examples using common elements used in powder metallurgy and self-propagating reactions [00101, 00114, 00118, 00143] and discloses preferred embodiments of using Ag, Al, Fe, Mg, Ni, and Ti. However, the inventors do not provide direction on the how to determine what reactant combinations result in SHS reactions, their respective activation temperatures, and the “minimum compression activated synthesis temperature” for each reaction (which would be dependent upon the compressive stress), except that they must be determined experimentally [00127].
Existence of Working Examples: The inventor provides examples using the preferred embodiment metallic elements. However, the inventors do not provide a disclosure or example of how to use any combination of the elements claimed and as well, the preferred embodiments’ parameters would not be particularly relevant to necessary parameters for any reaction within the full scope of the claimed invention and thus do not bear a reasonable correlation to the full scope of claimed invention.
The Quantity of Experimentation Required: Therefore, the quantity of experimentation required for a person of ordinary skill in the art to use the full scope of the claimed invention is high and undue. 
As such, claim 1 is rejected as being broader than the enabling disclosure such that an ordinarily skilled artisan could not make and use the entire scope of claimed invention without undue experimentation. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 15, 21 – 22, 24 – 27, 30 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz et al. (“In situ processing of dense Al2O-3-Ti aluminide…”, NPL)

Regarding claim 1, Horvitz teaches a method for a self-propagating high-temperature synthesis (SHS) [Abstract]. Horvitz teaches providing a first powder of TiO2 with a size of 0.1 µm or less and a second powder of Aluminum with a size of 5µm or less [Experimental, line 1 – 3] (meeting the claimed limitations of a first and second particulate with a first and second reactant that is a metallic element (Al) or metallic compound (TiO2)). A homogenous powder blend is formed [Experimental, line 1] (meeting the claimed limitation of blending the first and second particulates) and then compacted to a compact by cold-pressing [Experimental, line 7 – 8] (meeting the claimed limitation of preforming to form a preform article). 
Horvitz further teaches an experimental procedure in which the green compact is placed into a rigid die, preheated to 950°C, and subsequently pressure of 50 MPa is applied and the thermal explosion (SHS) takes place after applying pressure (meeting the claimed limitation of exert compressive stress to initiate self-propagating reaction) [pg 949, left column, 2nd paragraph] (given that the thermal explosion takes place after pressure is applied, the temperature of 950°C is interpreted to meet the limitation of a temperature below auto-activation and above a minimum compression temperature). 
Additionally, given that the that green compact is densified during the SHS reaction, with similar reactants to those disclosed in the instant invention (titanium oxide and aluminum), and similar compressive forces 50 MPa in Horvitz [Col 21, line 10 – 15] compared to 10 – 1000 MPa disclosed in the instant invention [00136], and thereby a similar reaction temperature and method, there is a reasonable expectation to an ordinarily skilled artisan, that the method of Horvitz would exceed the flow stress of the preform/product metallic compound at approximately peak temperature. 
Where the claimed and prior art is produced by identical or substantially identical processes, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claim 9, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches that the first particulate is TiO-2, therefore the first particulate is 100% of the metallic compound. Horvitz also teaches the second particulate is aluminum, therefore the second particulate is 100% of the metallic element. 

Regarding claim 15, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches that the reaction is a self-propagating high-temperature synthesis reaction (SHS). As disclosed in the instant invention, [0014], SHS reactions are exothermic reactions (ΔH < 0) that are also spontaneous (ΔG < 0), and therefore, the reaction of aluminum and with TiO2 as taught by Horvitz is interpreted as anticipating claim 15. 

Regarding claim 21, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches that one of the powders (TiO2) is metallic element bonded to a non-metallic element. Therefore, Horvitz meets the limitations of claim 21 [Experimental, line 1 – 3]. 

Regarding claim 22, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches one of the powders is Al (meeting the claimed limitation of a metallic element of claim 22) [Experimental, line 1 – 3].

Regarding claim 24 and 25, Horvitz teaches the invention as applied above in claim 22. Horvitz teaches one of the powders is TiO2 (meeting the claimed limitation of wherein the second reactant comprises a non-metallic element (claim 24) and wherein the second reactant is selected from the group consisting of a metal-oxide of (claim 25)) [Experimental, line 1 – 3].

Regarding claim 26, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches that the product contains TiAl as well as Ti3Al [pg 6, section 3.4]. Therefore, meets the claimed limitation of claim 26. 

Regarding claim 27, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches that the product contains Al2O3 and TiAl phases distributed across the sample [pg 6, section 3.4]. Therefore, Horvitz meets the claimed limitation of a metal matrix composite. 

Regarding claim 30, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches that one powder is Aluminum (meeting the limitation of the first reactant is Al) and the other powder is TiO2  (meeting the limitation of the second reactant is TiO2) [Experimental, line 1 – 3]. Horvitz further teaches that the product contains Al2O3 and TiAl phases distributed across the sample [pg 6, section 3.4].

Regarding claim 39, Horvitz teaches the invention as applied above in claim 1. Horvitz teaches the pressure applied (i.e. compressive stress) is 50 MPa, which anticipates the claimed range [pg 949, left column, 2nd paragraph].


Claims 1, 9, 15 – 17, 26 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowrance (US 5,382,405)

Regarding claim 1, Lowrance teaches a method of manufacturing a shaped article using self-propagating high-temperature synthesis reaction (SHS) [Title; Col 1, line 5 – 15]. Lowrance further teaches that a mixture of components undergo a SHS reaction, in which the components may be two transition metal or are an oxide, azide, or halide, meeting the claimed limitation of a first and second particulate comprising a metallic element or metallic compound [Col 11, Line 35 – 49]. Lowrance further teaches that the powders are intimately admixed and then shaped into a preform having a desired net shape of shaped article, meeting the limitation of blending and forming as claimed [Col 5, line 1 – 5]. Lowrance teaches the preform is slowly heated prior to initiation of the SHS reaction to drive out organic contaminants, thereby meeting the claimed limitation of preheating above minimum compression temperature and below an activation temperature [Col 13, line 29 – 36]. 
Further still, Lowrance teaches an embodiment in which ignition is triggered at a predetermined site by compacting the bed of electrically conductive particles surrounding the preform, thereby raising the temperature in the compacted region and triggering the reaction and also discloses that the SHS reaction is initiated when compression is initiated, meeting the claimed limitation of the exerting compressive force to initiate the reaction. [Col 13, line 55 – 68]. 
Additionally, given that the that preform is densified during the SHS reaction, with similar reactants to those disclosed in the instant invention (metallic nickel and metallic aluminum), and similar compressive forces 1,500 – 4,500 psi (~10 – 30 MPa) in Lowrance [Col 21, line 10 – 15] compared to 10 – 1000 MPa disclosed in the instant invention [00136], and thereby a similar reaction temperature and method, there is a reasonable expectation to an ordinarily skilled artisan, that the method of Lowrance would exceed the flow stress of the preform/product metallic compound at approximately peak temperature. 
Where the claimed and prior art is produced by identical or substantially identical processes, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 9, Lowrance teaches the invention as applied above in claim 1. Lowrance teaches that the first particulate is elemental nickel, therefore the first particulate is 100% of the metallic element. Lowrance also teaches the second particulate is elemental aluminum, therefore the second particulate is 100% of the metallic element. [Col 14, line 6 – 10].

Regarding claim 15, Lowrance teaches the invention as applied above in claim 1. Lowrance teaches that the reaction is a self-propagating high-temperature synthesis reaction (SHS) [Abstract]. As disclosed in the instant invention, [0014, of specification], SHS reactions are exothermic reactions (ΔH < 0) that are also spontaneous (ΔG < 0), and therefore, the reaction of metallic aluminum with metallic nickel as taught by Lawrence is interpreted as anticipating claim 15.

Regarding claim 16, Lowrance teaches the invention as applied above in claim 1. Lowrance further teaches that the preform has essentially the desired net shape of the shape article (final product) [Col 5, line 1 – 5].  

Regarding claim 17, Lowrance teaches the invention as applied above in claim 1. Lowrance teaches the pressure is maintained during the heating period, SHS reaction, and consolidation. Therefore, Lowrance is interpreted to meet the broadest reasonable interpretation of maintaining compressive force from the auto-activation temperature until the article is formed.  

Regarding claim 26, Lowrance teaches the invention as applied above in claim 1. Lowrance specifically teaches an example in which metallic nickel and metallic aluminum are used and reacted in the SHS method to form nickel aluminide product [Col 14, line 6 – 10; Table 1].

Regarding claim 27, Lowrance teaches the invention as applied above in claim 1. Lowrance teaches the method can be used to create a cermet such as TiC in a Ni matrix [Col 11, line 19], meeting the claimed limitation of a metal matrix composite.


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (“In situ processing of dense Al2O-3-Ti aluminide…”, NPL). 

Regarding claim 41, Horvitz teaches a method for a self-propagating high-temperature synthesis (SHS) [Abstract]. Horvitz teaches providing a first powder of TiO2 with a size of 0.1 µm or less (meeting the claimed limitation of providing a first particulate with a first metal selected from Ag, Al, Fe, Mg, Ni, and Ti (step (a))) and a second powder of Aluminum with a size of 5µm or less (meeting the claimed limitation of providing a first particulate with a first metal selected from Ag, Al, Fe, Mg, Ni, and Ti (step (b))) [Experimental, line 1 – 3]
A homogenous powder blend is formed [Experimental, line 1] (meeting the claimed limitation of blending the first and second particulates (step (c))) and then compacted to a compact by cold-pressing [Experimental, line 7 – 8] (meeting the claimed limitation of preforming to form a preform article (step (d))). 
Horvitz further teaches an experimental procedure in which the green compact is placed into a rigid die, preheated to 950°C, and subsequently pressure of 50 MPa is applied and the thermal explosion (SHS) takes place after applying pressure (meeting the claimed limitation of exert compressive stress to initiate self-propagating reaction) [pg 949, left column, 2nd paragraph] (given that the thermal explosion takes place after pressure is applied, the temperature of 950°C is interpreted to meet the limitation of a temperature below auto-activation and above a minimum compression temperature). 
Additionally, given that the green compact is densified during the SHS reaction, with similar reactants to those disclosed in the instant invention (titanium oxide and aluminum), and similar compressive forces 50 MPa in Horvitz [Col 21, line 10 – 15] compared to 10 – 1000 MPa disclosed in the instant invention [00136], and thereby a similar reaction temperature and method, there is a reasonable expectation to an ordinarily skilled artisan, that the method of Horvitz would exceed the flow stress of the preform/product metallic compound at approximately peak temperature. 
Where the claimed and prior art is produced by identical or substantially identical processes, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Horvitz teaches that thermal explosion in a rigid die yielded nearly full dense products that were up to 98% theoretical density. Which lies just outside the currently claimed range of 1.9% porosity or less [Section 3.4 and page 952, paragraph 3]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP § 2144.05.I). Further still, evidence of unexpected results or nonobviousnesses must be of both statistical and practical significance (See MPEP 716.02(b) I)


Claims 2 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrance (US 5,382,405), as applied to claim 1 above.

Regarding claim 2, Lowrance teaches the invention as applied above in claim 1. Lowrance teaches that the mean particle diameter of a powdered component of the preform is from about 0.1 µm to about 100 µm [Col 10, line 18 – 23], which overlaps with the ranges of the first and second particulate as claimed. Further, Lowrance discloses that the typical ratio of mean diameter between any two components in the preform ranges from 0.1:1 to 10:1, which overlaps with the claimed ranged of the first and second particulate ratio [Col 10, line 43 – 46]. Further, Lowrance discloses in Col 14, line 23 – 30 that the SHS reaction can be sufficient to raise the preform temperature above the melting point of the preform. Therefore, Lowrance reasonably suggests that the powders of the preform in solid form before the reaction (meeting the broadest reasonable interpretation of the first and second reactants are in solid form at the pre-heat temperature). 

Furthermore, in regards to the overlapping ranges taught in Lowrance, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 21, Lowrance teaches the invention as applied above in claim 1. Lowrance teaches the reactants can include oxides [Col 11, line 47] and specifically notes that SHS has been used to form oxide superconductors in which the precursor is Y2O3, BaO-2-, and copper. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used these precursors in the method of Lowrance. 

Regarding claims 22 and 23, Lowrance teaches the invention as applied above in claim 1. Lowrance specifically teaches an example in which metallic nickel and metallic aluminum are used and reacted in the SHS method [Col 14, line 6 – 10]. Wherein Lowrance meets the claimed limitation of wherein the first reactant comprises a metallic element of Ag, Al, Fe, Mg, Ni, and Ti (claim 22) and wherein the second reactant comprises a metallic element different than the first reactant and selected from the group of Ag, Al, Fe, Mg, and Ti (claim 23).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lowrance (US 5,382,405) as applied to claim 1 above, and further in view of Holloway (US2006/0032558, as disclosed in IDS 1/16/2019).

Regarding claim 20, Lowrance teaches the invention as applied above in claims 1. Lowrance does not explicitly teach that the first and/or second reactant comprises two or more bonded metallic elements (claim 20). 
Holloway teaches methods for producing an intermetallic composite from a preform that reduces the porosity of the final product to 0% porosity using combustion synthesis. [Abstract, 0014, 0015]. Holloway further teaches an example using the reactants of lithium titanate (Li2TiO3-), meeting the claimed limitation of the first or second reactant comprising a metallic element bonded to another metallic element, titanium oxide (Ti2O3), and aluminum powder [0030]. Holloway further discloses this mixture is capable of achieving a zero porosity titanium aluminide intermetallic composite [0030]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method as taught by Lowrance and used the reactants of Holloway to achieve a zero porosity titanium aluminide product. 


Claims 24 – 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrance (US 5,382,405) as applied to claims 22 and 1 above, respectively, and further in view of Horvitz et al. (“In situ processing of dense Al2O-3-Ti aluminide…”, NPL). 

Regarding claim 24 – 25 and 30, Lowrance teaches the invention as applied above in claims 22 and 1, respectively. Lowrance does not explicitly teach the second reactant comprises a non-metallic element, when the first reactant comprises a metallic element of Ag, Al, Fe, Mg, Ni, and Ti (claim 24) or that the second reactant is a metal-boride, metal-carbide, metal-nitride, or metal-oxide when the first reactant comprises a metallic element of Ag, Al, Fe, Mg, Ni, and Ti (claim 25). Lowrance also does not explicitly teach the first reactant is Al and the second reactant is TiO2 (claim 30)
Horvitz teaches a method for a self-propagating high-temperature synthesis (SHS) with pressure assistance [Abstract]. Horvitz teaches providing a first powder of TiO2 (meeting the claimed limitation of a first reactant of aluminum and a second reactant of TiO-2 (claim 30)) [Experimental, line 1 – 3]. A homogenous powder blend is formed [Experimental, line 1] and then compacted to a compact by cold-pressing [Experimental, line 7 – 8]. Horvitz further teaches an experimental procedure in which the green compact is placed into a rigid die, preheated to 950°C, and subsequently pressure of 50 MPa is applied and the thermal explosion (SHS) takes place after applying pressure [pg 949, left column, 2nd paragraph]. Horvitz teaches in-situ alumina TiAl/Ti3Al interpenetrating phase composite is achieved [Abstract]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Lowrance and used the powders of Al and TiO2 as taught by Horvitz, to achieve an in-situ alumina TiAl/Ti3Al interpenetrating phase composite. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Wherein the first reactant of aluminum and the second reactant of TiO2 meets the claimed limitation of the second reactant comprises a non-metallic element (oxygen) and the second reactant is a metal-boride, metal-carbide, metal-nitride, or metal-oxide, when the first reactant comprises a metallic element of Ag, Al, Fe, Mg, Ni, and Ti (Al) (claim 24 and claim 25, respectively). 


Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrance (US 5,382,405) as applied to claim 1 above, and further in view of Paransky (Pressure-Assisted Synthesis of Titanium Aluminides.., NPL, 1996)

Regarding claim 18, Lowrance teaches the invention as applied above in claim 1. Lowrance does not explicitly that the compressive stress is increased beginning approximately when the auto-activation temperature is achieved. 
Paransky teaches a method for reaction titanium and aluminum in a self-propagating high-temperature synthesis reaction using a pressure as an assistant for densification to form a titanium aluminide [title, abstract]. Paransky teaches that the sample is placed in preheated pressure die and rapidly loaded to 150 MPa [pg 2, right col, last paragraph]. Paransky further discloses that thermal explosion takes place approximately 15 – 20 seconds after pressure is applied [pg 3, right col, last paragraph]. Additionally, Paransky further discloses that when the thermal explosion takes place (achievement of the auto-activation temperature), the pressure dropped due to the melting of aluminum, and the pressure is then again increased to 150 MPa [pg 3, right col]. Given the language of claimed of “approximately when the auto-activation temperature is achieved”, the subsequent pressure increase following the pressure drop due aluminum melting, as disclosed in Paransky, is interpreted to meet the broadest reasonable interpretation of increasing the compressive stress following the approximate achievement of the auto-activation temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Lowrance and used the reactants of titanium and aluminum as taught by Paransky. Further, it would have been to a person of ordinary skill in the art to have restored the pressure following the pressure drop due to the melting of aluminum, as disclosed in Paransky. Further, an ordinarily skilled artisan would reasonably expect the aluminum to melt when using the reactants of Paransky in the method of Lowrance, given that both teach self-propagating reactions at highly similar temperature ranges. The combination of Lowrance with Paransky would have a reasonable expectation of success to achieve the predictable outcome of a titanium aluminide using the method of Lowrance. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Regarding claim 19, Lowrance in view of Paransky teaches the invention as applied above in claim 18. Paransky teaches that the titanium and aluminum reaction is held under pressure for about 1 minute after thermal explosion [pg 3, left col, first paragraph]. Given that the temperature at which thermal explosion takes place in Paransky is interpreted as meeting the broadest reasonable interpretation of the claimed “auto-activation temperature”, the time held under pressure following thermal explosion, as taught by Paransky is interpreted to meet the claimed limitation. 

Claims 41 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrance (US 5,382,405) in view of Paransky (Pressure-Assisted Synthesis of Titanium Aluminides.., NPL, 1996)

Regarding claims 41 and 42, Lowrance teaches a method of manufacturing a shaped article using self-propagating high-temperature synthesis reaction (SHS) [Title; Col 1, line 5 – 15]. Lowrance teaches that a mixture of components undergo a SHS reaction. Wherein the components may be two transition metals or are an oxide, azide, or halide [Col 11, Line 35 – 49], and specifically teaches an example in which metallic nickel and metallic aluminum are used and reacted in the SHS method [Col 14, line 6 – 10] meeting the claimed limitation of step (a) and step (b).
Lowrance further teaches that the powders are intimately admixed and then shaped into a preform having a desired net shape of shaped article, meeting the claim limitation of step (c) and step (d) [Col 5, line 1 – 5]. Lowrance teaches the preform is slowly heated prior to initiation of the SHS reaction to drive out organic contaminants, thereby meeting the claimed limitation of preheating above minimum compression temperature and below an activation temperature [Col 13, line 29 – 36]. 
Further still, Lowrance teaches an embodiment in which ignition is triggered at a predetermined site by compacting the bed of electrically conductive particles surrounding the preform, thereby raising the temperature in the compacted region and triggering the reaction and also discloses that the SHS reaction is initiated when compression is initiated, meeting the claimed limitation of the exerting compressive force to initiate the reaction. [Col 13, line 55 – 68]. 
Additionally, given that the preform is densified during the SHS reaction, with similar reactants to those disclosed in the instant invention (metallic nickel and metallic aluminum), and similar compressive forces 1,500 – 4,500 psi (~10 – 30 MPa) in Lowrance [Col 21, line 10 – 15] compared to 10 – 1000 MPa disclosed in the instant invention [00136], and thereby a similar reaction temperature and method, there is a reasonable expectation to an ordinarily skilled artisan, that the method of Lowrance would exceed the flow stress of the preform/product metallic compound at approximately peak temperature. 
Where the claimed and prior art is produced by identical or substantially identical processes, a prima facie case of obviousness and/or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Lowrance does not explicitly teach that a porosity of 1.9% or less is achieved. 

Paransky teaches a method for reaction titanium and aluminum in a self-propagating high-temperature synthesis reaction using a pressure as an assistant for densification to form a titanium aluminide [title, abstract]. Paransky teaches that the sample is placed in preheated pressure die and rapidly loaded to 150 MPa [pg 2, right col, last paragraph]. Paransky further discloses that thermal explosion takes place approximately 15 – 20 seconds after pressure is applied [pg 3, right col, last paragraph]. Additionally, Paransky further discloses that when the thermal explosion takes place, the pressure dropped due to the melting of aluminum, and the pressure is then again increased to 150 MPa [pg 3, right col]. Paransky also teaches that a compaction step is done to the powder blend prior to the reaction step in order to create a preform that has “full density” [page 2, left col, 2nd paragraph] which is “100% density” [page 4, left col, 1st paragraph], which falls within the claimed ranges of claims 41 and 42. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Lowrance and full densified the powder blend to 100% in order to achieved a final product that was completely densified, as taught by Paransky. Given that Lowrance achieves densities of approximately 80 – 90% [Lowrance, Table 4], a person of ordinary skill in the art would be reasonably motivated to combine the teachings of Lowrance and Paransky in order to achieve a fully dense final product. 

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

In response to applicant’s arguments that Horvitz does not teach the method of claim 1, the examiner respectfully disagrees. Applicant argues that Horvitz (technique 1) does not teach exerting pressure on a preform, Horvitz (technique 2) teaches applying pressure after the reaction, and Horvitz (techniques 3 and 4) teaches applying pressure at room temperature. Specifically, applicant argues that because the pressure of 50 MPa was immediately applied, the compact would be substantially at room temperature. This is not found persuasive. Horvitz cites the NPL by which the method steps are based on, labeled “16”. The NPL Gotman; “Dense in situ TiB2/TiN and TiB2/TiC ceramic matrix composites: reactive synthesis and properties”, states [page 129, left column] that an insulation is applied to ensure that the reaction is not activated before pressure is applied. That is, the green compact being placed into a preheated die immediately experiences a temperature increase prior to the full compaction pressure being exerted and thermal explosion took place after pressure application. The broadest reasonable interpretation of the claimed invention is that the preform is heated to a temperature below the activation temperature at atmospheric pressure and given that the pressure application occurs before thermal explosion, the temperature is above “a minimum compression synthesis temperature”. Furthermore, applicant’s arguments that Horvitz does not reach 710°C until 50 seconds after being placed between the press rams is not persuasive because the claims do not require that the preform reach 710°C, only that the preheat temperature is below an activation temperature and below a minimum compression synthesis temperature which is the minimum temperature at which a preform can be activated after compression.  Therefore, applicant’s arguments are not found persuasive. 

In response to applicant’s arguments Lowrance does not teach the method of claim 1 because Lowrance is directed to heating and compaction simultaneously instead of pre-heating the compact and then subjecting it to compaction, the examiner respectfully disagrees [page 6, bottom – page 7]. Lowrance discloses an embodiment of the invention in which the preform may be heated slow to drive out organic contaminants, Lowrance also then teaches that compaction can be used to create a higher density area in the electrically conductive particles to trigger the reaction. That is, Lowrance describes preheating the compact which would be at a temperature below the activation temperature and then applying pressure which results in the reaction being triggered, meeting the broadest reasonable interpretation of exerting compressive force on the preform to initiate the SHS reaction. The prior is relevant for all it contains including nonpreferred or alternative embodiments (See MPEP 2123 I).  
As well, applicant’s argues that the teaching used in Lowrance teaches that an increase in temperature is what initiates the reaction not the compression itself [page 7]. The examiner agrees, however, this is not precluded from the broadest reasonable interpretation of the claims. Currently, the method of claim 1 is open to additional method steps (i.e. comprising) between, before, or after, any of the disclosed/claimed steps. Therefore, all that is required is “exerting compressive stress on the preform article at the pre-heat temperature to: initiate a self-propagating high-temperature synthesis reaction”. Given that Lowrance teaches that compressive stress is exerted which cause temperature to rise and thereby initiate the reaction, this meets the claim scope of a method “comprising” steps. Moreover, it is noted that the application of pressure onto solids affects the temperature because work is being performed on the system to reduce the volume and increase the internal energy of the system, as evidenced by Hanus “Thermodynamic Effects in the Compression of Solids”. 

Applicant argues that the claimed invention surprisingly achieves a porosity of 1.9% or less and that a decrease in porosity improve mechanical material properties. Applicant cites Zhang which shows differences in hardness ranging from 92.2 – 99.9% relative density, and asserts that 99.9% relative density hardness is characterized as “remarkable”. However, this is respectfully not found persuasive because the difference between the prior art, Horvitz, and the claimed invention is 0.1% relative density, whereas the difference between the examples of Zhang are related to a larger difference in relative density. Therefore, applicant’s argument that the differences between prior art of Horvitz with a relative density of 98% and applicant’s 98.1% achieves unexpected results of practical and statistical significance is not found persuasive. Furthermore, applicant’s arguments that Example 1 and 2 achieve 0.69% porosity is not commensurate in scope with the claimed. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,114,645 – Shock compaction of SHS reactions
US 4,655,830 – Explosive shock compression during exothermic sintering


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735